— Order, Supreme Court, New York County (Leland DeGrasse, J.), entered April 5, 1991, which, to the extent appealed from, granted plaintiffs motion for summary judgment and denied defendant-appellant’s cross-motion for summary judgment, unanimously affirmed, without costs.
Since three of the four consolidated mortgages were recorded before the month-to-month occupancy agreement between appellant and the other defendants, those three mortgages are superior in lien to the occupancy agreement (Dominion Fin. Corp. v 275 Washington St. Corp., 64 Misc 2d 1044, 1046) making the foreclosure effective to terminate appellant’s *578leasehold rights (United States v Bedford Assocs., 491 F Supp 851, 866, affd in part and revd in part on other grounds 657 F2d 1300, cert denied 456 US 914). Plaintiffs exercise of its right under the consolidation agreement to take an assignment of future rents did not create a landlord-tenant relationship between it and appellant (see, Poughkeepsie Sav. Bank v Sloane Mfg. Co., 84 AD2d 212, 215). Concur — Milonas, J. P., Rosenberger, Kupferman, Ross and Smith, JJ.